Title: General Orders, 13 June 1781
From: Washington, George
To: 


                        
                             Head Quarters New Windsor Wednesday June 13th 1781
                            Parole
                            Countersigns
                        
                        Fifty Boatbuilders and Ship Carpenters_or other carpenters to complete the deficiency of the former.
                        Twenty four Wood cutters and four nailors to be immediately sent to the Quarter master General.
                    